Citation Nr: 1601575	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-16 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had service from April 1970 to December 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing loss

The Veteran contends that he has a hearing loss disability that is due to his service, to include his service in the Republic of Vietnam.  The Veteran receives treatment from VA; however, the most recent records are from December 2013.  The Board finds that the Veteran's treatment records from these facilities are directly relevant to the issues on appeal and should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Records from an outpatient hearing aid evaluation in July 2013 indicate a hearing loss disability under 38 C.F.R. § 3.385.  However, a December 2013 VA examination does not indicate a hearing loss disability under 38 C.F.R. § 3.385.  While a hearing loss disability was not demonstrated, the December 2013 examiner offered a positive nexus for the Veteran's perceived hearing loss to his service.  The Board finds that an additional VA examination is necessary to ascertain the nature of the Veteran's perceived hearing loss disability.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Hypertension

The Board finds that an additional VA examination is warranted to address the relationship between the Veteran's hypertension and his conceded exposure to an herbicide agent during service.  The Board notes that the examiner should address the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See 77 Fed. Reg. 47,924 -28 (Aug. 10, 2012).  NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association" between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence.  See 77 Fed. Reg. 47,926.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from December 2013 to the present and associate these records with the VBMS claims file.

2.  Schedule the Veteran for an audiological examination, all testing should be conducted in accordance with 4.85.  
The examiner is asked to compare the audiometric findings in the claims file and opine as to which set of testing results most accurately represents the Veteran's hearing impairment.

3.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's hypertension.

The examiner is requested to provide the following opinion:

Whether it is at least as likely as not that the Veteran's hypertension is related to presumed herbicide exposure.

In rendering these opinions, the examiner must reference the medical literature including the NAS's Agent Orange: Update 2010.

3.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




